WESTBRFIELD, J.
Plaintiff appeals from a judgment denying her claim for damages to her Ford automobile, resulting from an intersectional collision with a motor truck, operated by defendant.
We believe, with the trial judge, that the accident was caused by plaintiff’s fault. Her car, at the time of the collision, was being driven by her son, who was ¡proceeding up North Prieur Street toward Canal Street. The truck of defendant was travelling out St. Philip Street toward the river. The cars collided in the intersection. The front end of the Ford struck the truck, near its rear end, which, in itself, is suggestive of fault. In addition the driver of the Ford says that he did not see the truck until it struck him, indicating a failure to look, involving further probability of negligence, and, finally, the truck which was approaching from plaintiff’s right, had the right of way under the city ordinance, which is in evidence.
*865The judgment appealed from is affirmed.